DETAILED ACTION

Response to Amendment
This action is response to communication filed on 06/18/2021.
Claims 1-24 are pending in this action.
This Action is final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8,10-17,19-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent No. 6,801,607 B1 to Marchand et al. (hereinafter “Marchand”) in view of U.S Pub. No. 2004/0203750 A1 to Cowdrey et al. (hereinafter .
Regarding claim 1, Marchand discloses a method for detecting of fraudulent calls (column 5, lines 3-25;call data records are then forwarded to a CDR processor 200 in order to determine whether or not the calls are potentially fraudulent), comprising: initiating, by an origin node, a call to a target node (column 5, lines 3-25; When a customer 270 places a long distance call, he may either access a long distance network directly through a database server 220 or through an operator console 260);
generating, by the origin node, a first call data record (CDR) for the call, wherein the CDR includes at least one call parameter of the call recorded by the origin node upon termination of the call (column 5, lines 3-25; Upon completion of the call, a call data record (CDR) is generated and forwarded to a main frame computer 205. The CDR contains an originating number);
generating, by the origin node, a first CDR that contains the first CDR (column 5, lines 3-25; Upon completion of the call, a call data record (CDR) is generated and forwarded to a main frame computer 205. The CDR contains an originating number (where the call is from), a terminating number (where the call is to), a billing number (where the cost of the call is charged to) and a call start time); sending, by the origin node, the first CDR to the target node; and generating, by the origin node, a fraud notification based on a second CDR received from a first node and the first  CDR (column 5, lines 3-25; call data records are then forwarded to a CDR processor 200 in order to determine whether or not the calls are potentially fraudulent. The output of CDR processor 200 is connected to an alert generator 230. If the information contained in the 
However, Marchand does not explicitly teach generate a secure CDR.
In the same field of endeavor, Cowdrey discloses generate a secure CDR (paragraphs [0022] and [0118]; CDR transfer file as encoded in an ASCII format).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Marchand’s teaching with a feature of generate a secure CDR as taught by Cowdrey in order to send secure encrypted CDR file to ensure privacy of the information (paragraph [0022]; Cowdrey).
Further, Marchand and Cowdrey do not teach wherein the first node is a node different than the origin node, thereby the fraud notification is generated in response to the comparison of secure CDRs generated by two different nodes.
In the same field of endeavor, Lawyer discloses wherein the first node is a node different than the origin node, thereby the fraud notification is generated in response to the comparison of secure CDRs generated by two different nodes (paragraphs [0018] and [0019]; rule engine 104 applies a set of that Telco's specific rules to the CDR. This feature also allows the system to simultaneously evaluate CDRs for different Telcos, thereby providing a fraud detection service to the Telcos).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Marchand in view of Cowdrey teaching with a feature of wherein the first node is a node different than the origin node, thereby the fraud notification is generated in response to the comparison of secure 


Regarding claim 2, Marchand discloses the method of claim 1, wherein the first node is any one of: the target node and at least one intermediary node between the origin node and the target node (column 5, lines 3-25).

Regarding claim 3, Marchand discloses the method of claim 2, wherein generating the fraud notification further comprises:
generating the fraud notification upon determination that the second CDR received by the origin node from the at least one intermediary node resulted in false validation (column 5, lines 3-25; call data records are then forwarded to a CDR processor 200 in order to determine whether or not the calls are potentially fraudulent. The output of CDR processor 200 is connected to an alert generator 230. If the information contained in the CDRs is determined by CDR processor 200 to be potentially fraudulent, alert generator 230 generates an alert and passes the alert through local telephone company 240 to a fraud monitoring center 250)
However, Marchand does not explicitly teach generate a secure CDR.
In the same field of endeavor, Cowdrey discloses generate a secure CDR (paragraphs [0022] and [0118]; CDR transfer file as encoded in an ASCII format).


Regarding claim 4, Marchand discloses the method of claim 3, wherein the false validation includes any one of: the second CDR received contained a time duration mismatch between respective call parameters recorded by the origin node and provided by the target node in the second CDR, and no second CDR is received within a predetermined time period from the sending of the first CDR (column 5, lines 3-25; CDR contains an originating number (where the call is from), a terminating number (where the call is to), a billing number (where the cost of the call is charged to) and a call start time).
However, Marchand does not explicitly teach generate a secure CDR.
In the same field of endeavor, Cowdrey discloses generate a secure CDR (paragraphs [0022] and [0118]; CDR transfer file as encoded in an ASCII format).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Marchand’s teaching with a feature of generate a secure CDR as taught by Cowdrey in order to send secure encrypted CDR file to ensure privacy of the information (paragraph [0022]; Cowdrey).

claim 5, Marchand discloses the method of claim 2, wherein each of the origin node, the target node, and the at least one intermediary node is a node of a Telco provider (column 4, lines 13-42).

Regarding claim 6, Marchand discloses the method of claim 1, wherein the call is at least one of: a voice call, a video call, and a data call (column 5, lines 3-25; call is a voice call).

Regarding claim 7, Marchand does not teach the method of claim 2, where initiating the call further comprises: transferring the call via the at least one intermediary node (Fig.1 and column 4, lines 13-56).

Regarding claim 8, Marchand does not teach the method of claim 7, wherein sending the first secure CDR further comprises: sending the first secure CDR via the intermediary node (Fig.1 and column 4, lines 13-56).
However, Marchand does not explicitly teach secure CDR.
In the same field of endeavor, Cowdrey discloses generate a secure CDR (paragraphs [0022] and [0118]; CDR transfer file as encoded in an ASCII format).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Marchand’s teaching with a feature of secure CDR as taught by Cowdrey in order to send secure encrypted CDR file to ensure privacy of the information (paragraph [0022]; Cowdrey).
claim 10, Marchand discloses the method of claim 1, wherein the at least one call parameter is a call duration (column 5, lines 3-25; CDR contains an originating number (where the call is from), a terminating number (where the call is to), a billing number (where the cost of the call is charged to) and a call start time).

Regarding claim 11, Marchand discloses the method of claim 1, further comprising:
validating the call upon determination that no fraud was detected  (column 5, lines 3-25; call data records are then forwarded to a CDR processor 200 in order to determine whether or not the calls are potentially fraudulent).

Regarding claim 12, Marchand discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute the method of claim 1 (please see claim 1 rejections above).

Regarding claim 13, Marchand discloses a method for detecting of fraudulent calls (column 5, lines 3-25;call data records are then forwarded to a CDR processor 200 in order to determine whether or not the calls are potentially fraudulent), comprising:
receiving, by a target node, a call by the target node from an origin node initiating the call; generating, by the target node, a first call data record (CDR) that includes at least one call parameter recorded by the target node upon termination of the call (column 5, lines 3-25; Upon completion of the call, a call data record (CDR) is generated and forwarded to a main frame computer 205. The CDR contains an 
receiving, by the target node, a first CDR that contains the first CDR; and generating, by the target node, a fraud notification when the first CDR is determined to be invalid (column 5, lines 3-25; call data records are then forwarded to a CDR processor 200 in order to determine whether or not the calls are potentially fraudulent. The output of CDR processor 200 is connected to an alert generator 230. If the information contained in the CDRs is determined by CDR processor 200 to be potentially fraudulent, alert generator 230 generates an alert and passes the alert through local telephone company 240 to a fraud monitoring center 250).
However, Marchand does not explicitly teach generate a secure CDR.
In the same field of endeavor, Cowdrey discloses generate a secure CDR (paragraphs [0022] and [0118]; CDR transfer file as encoded in an ASCII format).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Marchand’s teaching with a feature of generate a secure CDR as taught by Cowdrey in order to send secure encrypted CDR file to ensure privacy of the information (paragraph [0022]; Cowdrey).
Further, Marchand and Cowdrey do not teach wherein the first secure CDR is received from a node different than the target node.
In the same field of endeavor, Lawyer discloses wherein the first secure CDR is received from a node different than the target node (paragraphs [0018] and [0019]; rule engine 104 applies a set of that Telco's specific rules to the CDR. This feature also 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Marchand in view of Cowdrey teaching with a feature of wherein the first secure CDR is received from a node different than the target node as taught by Lawyer in order to detect telecommunications fraud by simultaneously evaluating CDRs for different Telcos (paragraph [0019], Lawyer).

Regarding claim 14, Marchand discloses the method of claim 13, wherein the first CDR is determined to be invalid upon determination of any one: a call parameter recorded by the origin node mismatches a respective call parameter recorded by the target node, and when the first CDR received by the target node after a predetermined time period (column 5, lines 3-25; CDR contains an originating number (where the call is from), a terminating number (where the call is to), a billing number (where the cost of the call is charged to) and a call start time).
However, Marchand does not explicitly teach a secure CDR.
In the same field of endeavor, Cowdrey discloses a secure CDR (paragraphs [0022] and [0118]; CDR transfer file as encoded in an ASCII format).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Marchand’s teaching with a feature of a secure CDR as taught by Cowdrey in order to send secure encrypted CDR file to ensure privacy of the information (paragraph [0022]; Cowdrey).

claim 15, Marchand discloses the method of claim 13, wherein the call is at least one of: a voice call, a video call, and a data call (column 5, lines 3-25; call is a voice call).

Regarding claim 16, Marchand  does not explicitly teach  the method of claim 13, further comprising: receiving the call via at least one intermediary node; and
receiving the first secure CDR from the at least one intermediary node (Fig.1 and column 4, lines 13-56).

Regarding claim 17, Marchand discloses the method of claim 16, wherein each of the origin node, the target node, and the at least one intermediary node is a node of a Telco provider (Fig.1 and column 4, lines 13-56).
Regarding claim 19, Marchand discloses the method of claim 13, further comprising:
sending to the origin node a combined secure CDR, wherein the combined secure CDR includes at least a call parameter of the call as received by the target node and the respective call parameter of the call as recorded by the target node(column 5, lines 3-25; call data records are then forwarded to a CDR processor 200 in order to determine whether or not the calls are potentially fraudulent. The output of CDR processor 200 is connected to an alert generator 230. If the information contained in the CDRs is determined by CDR processor 200 to be potentially fraudulent, alert generator 230 generates an alert and passes the alert through local telephone company 240 to a fraud monitoring center 250).

In the same field of endeavor, Cowdrey discloses generate a secure CDR (paragraphs [0022] and [0118]; CDR transfer file as encoded in an ASCII format).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Marchand’s teaching with a feature of secure CDR as taught by Cowdrey in order to send secure encrypted CDR file to ensure privacy of the information (paragraph [0022]; Cowdrey).

Regarding claim 20, Marchand discloses the method of claim 19, wherein sending to the origin node a combined secure CDR comprises: sending the combined CDR to an intermediary node (Fig.1 and column 4, lines 13-56).
However, Marchand does not explicitly teach secure CDR.
In the same field of endeavor, Cowdrey discloses secure CDR (paragraphs [0022] and [0118]; CDR transfer file as encoded in an ASCII format).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Marchand’s teaching with a feature of secure CDR as taught by Cowdrey in order to send secure encrypted CDR file to ensure privacy of the information (paragraph [0022]; Cowdrey).

Regarding claim 22, Marchand discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute the method of claim 13 (please see claim 13 rejections above).

claim 23, Marchand discloses a Telco provider origin node for detecting of fraudulent calls (column 5, lines 3-25;call data records are then forwarded to a CDR processor 200 in order to determine whether or not the calls are potentially fraudulent), comprising: a processing circuitry; and
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the origin node to: initiate a call to a target node (column 5, lines 3-25; When a customer 270 places a long distance call, he may either access a long distance network directly through a database server 220 or through an operator console 260);
generate a first call data record (CDR) for the call, wherein the CDR includes at least one call parameter of the call recorded by the origin node upon termination of the call (column 5, lines 3-25; Upon completion of the call, a call data record (CDR) is generated and forwarded to a main frame computer 205. The CDR contains an originating number);
generate a first CDR that contains the first CDR; send the first CDR to the target node; and generate a fraud notification based on a second CDR received from a first node and the first CDR (column 5, lines 3-25; call data records are then forwarded to a CDR processor 200 in order to determine whether or not the calls are potentially fraudulent. The output of CDR processor 200 is connected to an alert generator 230. If the information contained in the CDRs is determined by CDR processor 200 to be potentially fraudulent, alert generator 230 generates an alert and passes the alert through local telephone company 240 to a fraud monitoring center 250).
However, Marchand does not explicitly teach generate a secure CDR.

At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Marchand’s teaching with a feature of generate a secure CDR as taught by Cowdrey in order to send secure encrypted CDR file to ensure privacy of the information (paragraph [0022]; Cowdrey).
Further, Marchand and Cowdrey do not teach wherein the first node is a node different than the origin node, thereby the fraud notification is generated in response to comparison of secure CDRs generated by two different nodes.
In the same field of endeavor, Lawyer discloses wherein the first node is a node different than the origin node, thereby the fraud notification is generated in response to comparison of secure CDRs generated by two different nodes (paragraphs [0018] and [0019]; rule engine 104 applies a set of that Telco's specific rules to the CDR. This feature also allows the system to simultaneously evaluate CDRs for different Telcos, thereby providing a fraud detection service to the Telcos).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Marchand in view of Cowdrey teaching with a feature of wherein the first node is a node different than the origin node, thereby the fraud notification is generated in response to comparison of secure CDRs generated by two different nodes as taught by Lawyer in order to detect telecommunications fraud by simultaneously evaluating CDRs for different Telcos (paragraph [0019], Lawyer).


Regarding claim 24, Marchand discloses  a Telco provider target node for detecting of fraudulent calls (column 5, lines 3-25;call data records are then forwarded to a CDR processor 200 in order to determine whether or not the calls are potentially fraudulent), comprising: a processing circuitry; and
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the target node to:
receive a call by the target node from an origin node initiating the call; generate a first call data record (CDR) that includes at least one call parameter recorded by the target node upon termination of the call (column 5, lines 3-25; Upon completion of the call, a call data record (CDR) is generated and forwarded to a main frame computer 205. The CDR contains an originating number (where the call is from), a terminating number (where the call is to), a billing number (where the cost of the call is charged to) and a call start time);
receive a first secure CDR that contains the first CDR; and generate a fraud notification when the first secure CDR is determined to be invalid (column 5, lines 3-25; call data records are then forwarded to a CDR processor 200 in order to determine whether or not the calls are potentially fraudulent. The output of CDR processor 200 is connected to an alert generator 230. If the information contained in the CDRs is determined by CDR processor 200 to be potentially fraudulent, alert generator 230 generates an alert and passes the alert through local telephone company 240 to a fraud monitoring center 250).
However, Marchand does not explicitly teach generate a secure CDR.

At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Marchand’s teaching with a feature of generate a secure CDR as taught by Cowdrey in order to send secure encrypted CDR file to ensure privacy of the information (paragraph [0022]; Cowdrey).
Further, Marchand and Cowdrey do not teach wherein the first secure CDR is received from a node different than the target node.
In the same field of endeavor, Lawyer discloses wherein the first secure CDR is received from a node different than the target node (paragraphs [0018] and [0019]; rule engine 104 applies a set of that Telco's specific rules to the CDR. This feature also allows the system to simultaneously evaluate CDRs for different Telcos, thereby providing a fraud detection service to the Telcos).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Marchand in view of Cowdrey teaching with a feature of wherein the first secure CDR is received from a node different than the target node as taught by Lawyer in order to detect telecommunications fraud by simultaneously evaluating CDRs for different Telcos (paragraph [0019], Lawyer).

Claims 9,18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent No. 6,801,607 B1 to Marchand et al. (hereinafter “Marchand”) in view of U.S Pub. No. 2004/0203750 A1 to Cowdrey et al. (hereinafter “Cowdrey”) in further view of .
Regarding claim 9, Marchand does not explicitly teach the method of claim 1, wherein the secure CDR comprises an authentication signature.
In the same field of endeavor, Ginzboorg discloses secure CDR comprises an authentication signature (column 6, lines 55-63 and column 10, lines 36-37; SIGNATURE: This field contains the customer's digital signature, which is used for the authentication of the CDR).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Marchand in view of Cowdrey teaching with a feature of secure CDR comprises an authentication signature as taught by Ginzboorg that so the databases can be maintained by different organizations and they do not need to be identical;  column 13, lines 15-24  Ginzboorg).

Regarding claim 18, Marchand does not teach the method of claim 13, wherein the first secure CDR comprises an authentication signature.
In the same field of endeavor, Ginzboorg discloses secure CDR comprises an authentication signature (column 6, lines 55-63 and column 10, lines 36-37; SIGNATURE: This field contains the customer's digital signature, which is used for the authentication of the CDR).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Marchand in view of Cowdrey teaching with a feature of secure CDR comprises an authentication signature as taught 

Regarding claim 21, Marchand discloses the method of claim 13, further comprising:
generating the first secure CDR using an authentication signature.
In the same field of endeavor, Ginzboorg discloses generating the first secure CDR using an authentication signature (column 6, lines 55-63 and column 10, lines 36-37; SIGNATURE: This field contains the customer's digital signature, which is used for the authentication of the CDR).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Marchand in view of Cowdrey teaching with a feature of generating the first secure CDR using an authentication signature as taught by Ginzboorg so that the databases can be maintained by different organizations and they do not need to be identical;  column 13, lines 15-24  Ginzboorg).

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKELAW TESHALE
Primary Examiner
Art Unit 2653

           /AKELAW TESHALE/           Primary Examiner, Art Unit 2653